No writing, nor any particular form, is necessary to the creation of a contract of partnership. Like most other contracts, it may be implied from conduct and circumstances. Causler v. Wharton, 62 Ala. 358. But a contract, express or implied, *Page 518 
is necessary, and the terms and conditions of the alleged partnership between appellee and appellants' testator, whether express or implied, the respective interests of the alleged partners, should have been averred in terms or in substance in appellee's bill for its settlement. Our decisions and the authorities generally so hold (Tutwiler v. Dugger, 127 Ala. 191,28 So. 677; Little v. Snedecor, 52 Ala. 167), and we have discovered no reason why the rule should not be followed in this cause.
The decree overruling the demurrer of appellants to appellee's bill will be reversed, and the cause remanded for further proceedings.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.